Citation Nr: 0604540	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  03-07 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable disability rating for 
bilateral hearing loss from July 9, 2002, to June 22, 2003.

2.  Entitlement to a disability rating for bilateral hearing 
loss higher than 10 percent from June 23, 2003, to the 
present.

3.  Entitlement to a disability rating for post-traumatic 
stress disorder higher than 50 percent from June 15, 2001, to 
June 22, 2003.

4.  Entitlement to a disability rating for post-traumatic 
stress disorder higher than 70 percent from June 23, 2003, to 
the present.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran had active service from January 1964 to April 
1969. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, in which the RO assigned an 
initial 50 percent disability rating for post-traumatic 
stress disorder (PTSD) and continued a noncompensable 
disability rating for bilateral hearing loss.  

The veteran presented testimony at a hearing chaired by an RO 
Hearing Officer in May 2003.  A transcript of the hearing is 
associated with the claims files.

Subsequently, in a January 2004 rating decision, a 10 percent 
rating was assigned for bilateral hearing loss, and a 70 
percent rating was assigned for PTSD.  Both increased ratings 
were made effective from June 23, 2003.  This did not satisfy 
the veteran's appeal with respect to either disabilities.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993)(when a veteran is 
not granted the maximum benefit allowable under the VA 
Schedule for Rating Disabilities, the pending appeal as to 
that issue is not abrogated).  

In June 2004, the Board remanded these issues for further 
evidentiary development.  The Board notes that, in the June 
2004 Remand, it incorrectly listed the effective dates in its 
statement of the issues as June 23, 2004.  This designation 
of the issues was then perpetuated by the RO in its August 
2005 supplemental statement of the case (SSOC).  A review of 
the RO rating decisions clearly shows that the current 
ratings were made effective from June 23, 2003, based on VA 
examinations dated June 23, 2003.  The Board will address the 
issues accordingly, as listed on the title page above.  

The issue of entitlement to a rating in excess of 70 percent 
for PTSD during the period beginning June 23, 2003, is 
addressed in the remand that follows the order section of 
this decision.

The Board notes that there has been a change in the veteran's 
representation during the course of the appeal.  The veteran 
appointed The American Legion as his representative, 
effective August 31, 2005.


FINDINGS OF FACT

1.  From July 9, 2002, to June 22, 2003, the veteran's right 
ear puretone average was not worse than 71 decibels; speech 
discrimination ability was not less than 92 percent; his left 
ear puretone average was not worse than 76 decibels; and 
speech discrimination ability was not less than 98 percent.

2.  From June 23, 2003, to present, the veteran's right ear 
puretone average has not been worse than 73 decibels; speech 
discrimination ability was not less than 80 percent; his left 
ear puretone average was not worse than 73 decibels; and 
speech discrimination ability was not less than 84 percent.

3.  From June 15, 2001, to June 22, 2003, the veteran's PTSD 
was manifested by no worse than moderate social and 
industrial impairment.




CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
bilateral hearing loss from July 9, 2002, to June 22, 2003, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2005).

2.  The criteria for a 20 percent disability rating for 
bilateral hearing loss from June 23, 2003, to present have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2005).

3.  The criteria for a disability rating in excess of 50 
percent for PTSD from June 15, 2001, to June 23, 2003, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased disability rating for his 
service-connected bilateral hearing loss and a higher initial 
disability rating for his PTSD.  The Board notes that, while 
the issues listed above were adjudicated by the RO as two 
issues, i.e., entitlement to a higher disability rating for 
PTSD, and entitlement to a higher disability rating for 
hearing loss, because both issues involve separate ratings 
assigned during separate time periods, and because the Board 
is remanding a portion of the PTSD issue, the Board will 
address these matters as four separate issues, as denominated 
on the title page above.  

The Board will initially discuss certain preliminary matters, 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The Board notes that VA's General Counsel has held that the 
notification requirements of the VCAA are not applicable to 
appeals involving a notice of disagreement with the initial 
evaluation of a disability.  See VAOPGCPREC 8-2003 (Dec. 22, 
2003).  This precedent opinion by the VA General Counsel is 
legally binding upon the Board.  See 38 U.S.C.A. § 7104(c) 
(West 2002).  

With respect to the hearing loss claim, the veteran was 
provided the required notice by letter dated in July 2002, 
prior to the initial adjudication of the claim.  The Board 
notes that, even though the letter requested a response 
within 60 days, it also expressly notified the veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b) [evidence 
must be received by the Secretary within one year from the 
date notice is sent].  

The veteran has been afforded appropriate VA examinations and 
service medical records and pertinent VA medical records have 
been obtained.  Neither the veteran nor his representative 
has identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate the claims 
being decided here.  While the veteran submitted a VA Form 
21-4138 in September 2005, in which he identified VA clinical 
records reflecting treatment from June 29, 2005, through 
September 19, 2005, for PTSD, those records would not be 
pertinent to the veteran's hearing loss claim, and, with 
respect to the PTSD claim, would not be pertinent to the 
period from June 15, 2001, to June 22, 2003.  Accordingly, as 
to those issues, the Board has concluded that there is no 
reasonable possibility that obtaining the records identified 
by the veteran would aid in substantiating the claims being 
decided here.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 38 
C.F.R. §§ 3.102, 3.159(c)-(d) (2005).  The issue of 
entitlement to a disability rating higher than 70 percent 
from June 23, 2003, to present is addressed in the Remand 
section below.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of these claims by the RO 
were insignificant and non prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Hearing loss

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing.  See 
Lendenman v. Principi, 3 Vet. App. 345 (1992); 38 C.F.R. § 
4.85 (2005).

Evaluations of defective hearing are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  To evaluate the degree of 
disability from defective hearing, the revised rating 
schedule establishes eleven auditory acuity levels from Level 
I for essentially normal acuity through XI for profound 
deafness.

When the pure tone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman Numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  When the 
pure tone threshold is 30 decibels or less at 1,000 hertz, 
and 70 decibels or more at 2,000 hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the higher Roman numeral.  Each ear will be 
evaluated separately.  See 38 C.F.R. § 4.86 (2005).

PTSD

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2005).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a 


coordination of rating with impairment of function will be 
expected in all cases.  
38 C.F.R. § 4.21 (2005).

Analysis

Hearing loss

The veteran is seeking an increased disability rating for his 
service-connected bilateral hearing loss, which is currently 
evaluated as 10 percent disabling from June 23, 2003, to the 
present under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2005), 
and as noncompensably disabling prior to June 23, 2003.  The 
veteran essentially contends that the symptomatology 
associated with his hearing loss is more severe than is 
contemplated by the currently assigned ratings.

On VA audiological evaluation in April 2005, puretone 
thresholds in decibels (db) for the four frequencies used for 
VA evaluation were as follows:

Hertz (Hz)	1000	2000	3000	4000	|Average 
Right (dB)	35	55	85	105	|70 
Left (dB) 	30	55	80	100	|66

Speech audiometry results for the April 2005 examination show 
speech recognition ability of 94 percent in the right ear and 
of 92 percent in the left ear.  Applying these values to the 
rating criteria results in a numeric designation of level II 
in the right ear and level II in the left ear.  See 38 C.F.R. 
§ 4.85, Table VI (2005).  Level II hearing impairment in both 
ears warrants a noncompensable rating.

The Board has also considered the provisions for evaluating 
exceptional patterns of hearing impairment.  However, the 
readings reported by the April 2005 VA examiner do not meet 
the requirements noted above for exceptional patterns of 
hearing impairment.  

On examination in June 2003, puretone thresholds in decibels 
(db) for the four frequencies used for VA evaluation were as 
follows:

Hertz (Hz)	1000	2000	3000	4000	|Average 
Right (dB)	45	60	85	100	|73 
Left (dB) 	45	55	85	105	|73

Speech audiometry results for the June 2003 examination show 
speech recognition ability of 80 percent in the right ear and 
of 84 percent in the left ear.  Applying these values to the 
rating criteria results in a numeric designation of level IV 
in the right ear and level III in the left ear.  See 38 
C.F.R. § 4.85, Table VI (2005).  Application of the levels of 
hearing impairment in each ear to Table VII at 38 C.F.R. § 
4.85 produces a 10 percent rating.  The readings reported by 
the June 2003 VA examiner do not meet the requirements noted 
above for exceptional patterns of hearing impairment.  

On examination in September 2002, puretone thresholds in 
decibels (db) for the four frequencies used for VA evaluation 
were as follows:

Hertz (Hz)	1000	2000	3000	4000	|Average 
Right (dB)	40	60	85	100	|71.25 
Left (dB) 	50	60	90	105	|76.25

Speech audiometry results for the September 2002 examination 
show speech recognition ability of 92 percent in the right 
ear and of 98 percent in the left ear.  Applying these values 
to the rating criteria results in a numeric designation of 
level II in the right ear and level II in the left ear.  See 
38 C.F.R. § 4.85, Table VI (2005).  Application of the levels 
of hearing impairment in each ear to Table VII at 38 C.F.R. § 
4.85 produces noncompensable rating.  

The readings reported by the September 2002 VA examiner do 
not meet the requirements noted above for exceptional 
patterns of hearing impairment.  

The record also contains the report of a November 2001 
audiological evaluation.  The Board notes that the veteran 
filed his increased rating claim in July 2002, after this 
evaluation was conducted.  

The puretone thresholds in decibels (db) for the four 
frequencies used for VA evaluation were as follows:

Hertz (Hz)	1000	2000	3000	4000	 
Right (dB)	45	65	95	105	
Left (dB) 	45	60	85	100	

The Board notes two problems with the November 2001 results 
that reduce its probative value with respect to the Board's 
evaluation.  First, puretone averages were not provided by 
the examiner.  Second, speech audiometry results for the 
November 2001 examination show speech recognition ability of 
64 percent in the right ear and of 76 percent in the left 
ear.  These figures differ markedly from the others of 
record, and the April 2005 examiner was specifically asked to 
reconcile these scores.  He concluded that the speech 
discrimination scores recorded in April 2005 and those on the 
2002 and 2003 tests were not considered statistically 
different from each other.  However, the speech 
discrimination scores reported on the 2001 audiogram were 
considered statistically different from the other scores, and 
this was because the 2001 scores were not obtained at PB Max.  
He concluded that the 2001 scores were probably intended to 
determine how the veteran performs at soft or average 
intensities and are thus not appropriate for rating purposes.  

Without proper measurements for speech discrimination, and 
without puretone averages, the results of the November 2001 
audiogram are considered incomplete, and the Board accords 
them essentially no probative weight.  The Board also notes 
that the results reported by the November 2001 VA examiner do 
not meet the requirements noted above for exceptional 
patterns of hearing impairment. 

Based on the evidence of record, the Board concludes that the 
requirements for a disability rating higher than 10 percent 
are not met for any period of time on appeal.  The Board also 
finds that, prior to June 23, 2003, the requirements for a 10 
percent rating are not shown.  

The Board acknowledges that the April 2005 VA examiner 
diagnosed normal hearing at 250 and 500 Hz. sloping to a mild 
to profound sensorineural hearing loss bilaterally.  The 
September 2002 and June 2003 examiners made similar 
diagnoses.  However, the rating criteria provide no 
indication that "mild to profound" hearing loss corresponds 
to any particular disability rating.  The Rating Schedule, 
which has been described above, makes it clear that 
compensation may be awarded only when a veteran's hearing 
meets specific enumerated levels.  In light of the 
unambiguous measurements provided by the examiners, their 
descriptions of the veteran's level of hearing impairment as 
"mild to profound," offered without reference to the 
framework of the rating criteria, are not relevant or 
probative evidence for rating purposes.  See Massey v. Brown, 
7 Vet. App. 204, 208 (1994) [the Board's consideration of 
factors which are wholly outside the rating criteria provided 
by the regulations is error as a matter of law].

The Board also notes that the veteran's spouse submitted a 
statement in August 2002.  She attested to her observation of 
the veteran's hearing problems.  She stated that she met the 
veteran in 1994 and since that time his hearing has been 
consistently getting worse.  There are many times that he 
does not acknowledge what she says to him.  It is hard to 
carry on a conversation with him.  He does not hear alarm 
clocks, dryer buzzers, or the signal lights on the car.  It 
is getting harder to converse with him on the telephone.  
While the Board is sympathetic to the problems caused by the 
veteran's hearing loss, the ratings currently assigned 
already reflect that his hearing has gotten worse over the 
past several years.  The objective evidence simply does not 
support higher disability ratings than are currently 
assigned.  

In summary, for the reasons and bases expressed above, the 
Board has concluded that a preponderance of the evidence is 
against the veteran's claim of entitlement to a compensable 
disability rating for bilateral hearing loss for the period 
from July 9, 2002, to June 22, 2003, and is against the claim 
of entitlement to a disability rating for bilateral hearing 
loss higher than 10 percent from June 23, 2003 to the 
present.  



PTSD

The veteran is seeking a higher initial disability rating for 
his service-connected PTSD, which is currently evaluated as 
50 percent disabling from June 15, 2001, to June 22, 2003.  
The veteran essentially contends that the symptomatology 
associated with his PTSD is more severe than is contemplated 
by the rating assigned for that period.

A 50 percent evaluation is warranted for PTSD if there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  


As noted above, the RO has assigned staged or stepped ratings 
for the veteran's PTSD.  In essence, the RO determined that 
the June 23, 2003, VA examination signaled a deterioration in 
the veteran's symptomatology to the point where a 70 percent 
rating was warranted.  The Board also finds a significant 
demarcation in the evidence before and after the June 23, 
2003, VA examination, and finds that the evidence does not 
support a 70 percent rating prior to this date.

With respect to the criteria for a 70 percent rating, the 
Board has not identified evidence consistent with obsessional 
rituals that interfere with routine activities.  In a June 
2001 mental health note, it was noted that the veteran 
reported that he does check the perimeter around his home at 
night; however, there was no objective finding that this 
represented an obsessional ritual, that it is unusual or 
unwarranted, or that it in any way interferes with the 
veteran's routine activities.  

Similarly, with respect to spatial disorientation and neglect 
of personal appearance and hygiene, the evidence is uniformly 
against such findings.  On examination in September 2002, the 
veteran was found to be neatly groomed and dressed.  A June 
2002 mental health consultation also shows that the veteran 
was neatly dressed.  The September 2002 VA examination 
report, and the VA outpatient treatment reports have 
consistently shown the veteran to be alert and fully 
oriented. 

The evidence is not consistent with speech intermittently 
illogical, obscure, or irrelevant.  In the September 2002 
examination, the veteran was noted to have good grammar and 
vocabulary.  He was found to be spontaneous and logical, and 
not vague.  There was no pressured speech, flight of ideas, 
or loose associations.  The veteran gave goal-directed 
answers.  A June 2002 mental health consultation shows that 
the veteran's speech and thought process were goal-directed 
and productive with no evidence of looseness of association.  

The evidence is not consistent with impaired impulse control 
(such as unprovoked irritability with periods of violence).  
In September 2002, the veteran was reported to behave 
normally.  The examiner found him to be pleasant, 
cooperative, and polite.  A June 2002 mental health 
consultation also shows that the veteran was cooperative.  
The September 2002 examiner described only "some 
irritability," but found that the veteran was not hostile or 
belligerent.  A June 2002 mental health consultation shows 
the veteran reported increasing periods of irritability, but 
denied any recent temper problems.  Irritability alone is 
clearly not the equivalent of impaired impulse control.  The 
evidence does not show that the veteran is unable or 
unwilling to control his impulses or actions, or that he 
experiences periods of violence.  

With respect to difficulty in adapting to stressful 
circumstances (including work or a worklike setting), and 
inability to establish and maintain effective relationships, 
prior to the June 2003 examination, there was little evidence 
to support such findings.  At the time of the September 2002 
examination, the veteran was working for the United States 
Postal Service.  He told the June 2005 VA examiner that he 
stopped working in 2004, after the period under review here.  
Moreover, he had held the same job for 36 years at the time 
of his retirement.  Such evidence is not indicative of a 
difficulty in adapting to stressful circumstances including 
work or a worklike setting.  

With respect to social impairment, at the time of the 
September 2002 examination, the veteran stated that he was 
serving on the town council, and as a VFW commander, and that 
he was coaching church basketball.  Indeed, he indicated that 
he tries to keep busy because this helps him with his PTSD 
symptoms.  Based on such reports, the veteran was clearly 
"able" to establish and maintain effective relationships.  
The veteran has also pointed out that he has been married 
four times and that he gets nervous, angry and anxious around 
other people.  Such symptoms clearly indicate that he is 
socially impaired.  However, while difficulty in establishing 
effective work and social relationships is conceded, such a 
description corresponds with a 50 percent rating.  The 70 
percent level requires a showing of "inability" as opposed 
to "difficulty" and the evidence does not support such a 
finding.

The evidence is not consistent with near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively.  Indeed, there are no findings 
consistent with panic of any kind.  

While the veteran has complained of depression, as discussed 
in detail above with respect to the veteran's employment and 
numerous other activities, the evidence during this period 
does not show that his ability to function independently, 
appropriately and effectively was adversely affected.  

It appears that the only criterion for a 70 percent rating 
that was arguably present prior to the June 23, 2003, 
examination is suicidal ideation.  A June 2002 mental health 
consultation shows the veteran's account of 2 past suicidal 
attempts, both attempted overdoses.  However, the last 
attempt was reported to be in 1984 or 1985, well prior to the 
period on appeal.  The veteran reported at a June 2001 mental 
health clinic assessment that his past attempts occurred when 
he was alcohol dependent.  At the time of the June 2002 
report, the veteran admitted to suicidal ideation, but denied 
a current plan or intent.  The September 2002 VA examiner 
found that the veteran was not suicidal.  

Even conceding that one of the criteria for a 70 percent 
rating is met, given the minimal findings with respect to the 
other criteria, and given the fact that the veteran was 
employed during this period, the Board finds that 
deficiencies in most areas are not shown.  Thus, during this 
period, the type and degree of impairment contemplated by a 
70 percent rating, i.e., occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood were not more nearly 
approximated than the lesser impairment contemplated by a 50 
percent rating.

In his May 2003 hearing, the veteran stated that, at the time 
of the September 2002 examination, he was somewhat 
comfortable, and that his condition worsened after that 
point.  The findings of the June 2003 and June 2005 examiners 
also indicate that the veteran's condition had worsened since 
the previous examinations.  The June 2003 examiner noted that 
the veteran is not doing as well as he was.  His motivation 
has gone down.  Intrusive memories and dreams were reported 
to be worse.  He was specifically noted to have become more 
depressed than he was a year before.  The June 2005 examiner 
noted that the veteran's PTSD symptoms had worsened over the 
prior year, progressing from a "5" to an "8", with 10 
representing worse possible.  The June 2005 examiner 
specifically found that the veteran's report was generally 
consistent with medical records during the same time period.  
The Board notes that the veteran's estimation of the level of 
his own symptomatology roughly tracks the increase from a 50 
percent rating to a 70 percent rating.  

Based on the criteria enumerated for a 70 percent rating 
under Diagnostic Code 9411, the Board concludes that the 
evidence of record is not consistent with the type and degree 
of symptoms, or their effects, that would justify a 70 
percent disability rating prior to June 23, 2003.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board 
notes that this conclusion is entirely consistent with the 
GAF scores assigned and with the examiners' evaluations of 
the overall severity of the veteran's disability.  

The September 2002 VA examiner assigned a GAF score of 55.  
GAF scores ranging between 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  See 38 C.F.R. § 4.130 
(2005); see also Carpenter v. Brown, 8 Vet. App. 240, 243 
(1995) (veteran was rated at 50 percent for PTSD, and his GAF 
score was 55 to 60, corresponding to moderate difficulty in 
social and occupational functioning, under DSM IV).  

A score of "40 %" was assigned by a VA nurse practitioner 
in a June 2002 mental health consultation.  However, this 
score was not explained and does not correspond to GAF 
terminology.  If intended to be a GAF score, it does not 
appear to be supported by the objective findings reported at 
the time.  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  The report of the June 2002 
consultation notes that speech and thought process were goal 
directed, productive, and not pressured, with no evidence of 
looseness of association, psychosis or delusions.  As 
discussed above, the veteran was employed during this period, 
so there is no indication that he was "unable to work."  
Further, there is no indication that the veteran was 
neglecting his family during this period.  For these reasons, 
the Board places greater weight on the GAF score of 55 
assigned by the VA physician who conducted the September 2002 
VA examination than it does on the score of "40 %" assigned 
by the VA nurse practitioner.  See Black v. Brown, 5 Vet. 
App. 177, 180 (1995).

In essence, the objective clinical evidence does not disclose 
the impairment of thought processes required for the 
assignment of a 70 percent rating prior to the June 2003 
examination.  For the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to a disability 
rating for PTSD higher than 50 percent from June 15, 2001 to 
June 22, 2003.  


ORDER

A compensable disability rating for bilateral hearing loss 
for the period from July 9, 2002, to June 22, 2003, is 
denied.

A disability rating for bilateral hearing loss higher than 10 
percent from June 23, 2003, to the present is denied.

A disability rating for PTSD higher than 50 percent from June 
15, 2001, to June 22, 2003, is denied.


REMAND

In a VA Form 21-4138 received in September 2005, the veteran 
identified additional medical records from the VA Medical 
Center in Asheville North Carolina reflecting treatment from 
June 29, 2005, through September 19, 2005, for PTSD.  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

Moreover, records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

Accordingly, the issue of entitlement to a rating in excess 
of 70 percent during the period beginning June 23, 2003, is 
REMANDED to the Appeals Management Center (AMC) or the RO for 
the following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent records from the VA Medical 
Center in Asheville, North Carolina that 
are not already of record.  If the RO or 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, that fact 
should be noted in the claims file, and 
the veteran and his representative should 
be so notified and requested to submit 
the outstanding evidence. 

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


